DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This office action is responsive to the amendment filed on 25 June 2021.  As directed by the amendment: claims 25 and 28 have been amended; claims 1-24 and 27 have been cancelled; and no claims have been added. Thus, claims 25-26 and 28-32 are presently pending in this application. 
	Applicant’s amendments to the Claims have overcome each and every 112(b) rejection made in the previous office action.
Reasons for Allowance
Claims 25-26 and 28-32 are allowed over prior art.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, Dominiak et al (US 5478211) in view of Kamen et al (US 2013/0281965), fails to disclose or make obvious a device as described in claim 25. Specifically, Dominiak fails to disclose or make obvious an assembly configured to position a peristaltic tube with respect to a linear peristaltic pump drive of an infusion pump, in combination with the other elements of the claim, further comprising a “release catch of the latching structure of the free-flow prevention arm is structured to cooperate with at least one ramp in the assembly receptacle of the infusion pump such that if, before the assembly is secured to the assembly receptacle, the latching mechanism is latched in the free-flow allowing position, then subsequently when the assembly is secured to the assembly receptacle, the at least one ramp exerts force on the release catch adequate to flex the free-flow prevention arm sufficiently that the latching mechanism is released.” Dominiak teaches an assembly (86; Fig. 8A) that positions a peristaltic tube (140) within a pump (10; Fig. 2) with a latching mechanism in the form of a pincer bridge (192) that engages an anvil (182) to open and close flow within a peristaltic tube (144). Dominiak fails to disclose or make obvious a ramp that interacts with a release catch that “provide[s] purchase for a human finger to flex the free-flow prevention arm sufficiently to unlatch the latching mechanism” as required by the claim.
Dominiak in view of Kamen, fails to disclose or make obvious a device as described in claims 25 and 28. Specifically, Dominiak fails to disclose or make obvious a peristaltic tube with respect to a linear peristaltic pump drive of an infusion pump, in combination with the other elements of the claim, further comprising a “finger press surface of the latching receiver and the thumb press surface of the latching structure oppositely-disposed and operatively coupled in close proximity for ergonomic manipulation with a single hand to selectively latch and unlatch the latching receiver of the free-flow prevention arm between a free-flow preventing position and a free-flow allowing position.” Dominiak instead has a free-flow preventing arm (138) that is completely enclosed in a cassette (50), preventing a hand from engaging with the latch (192, 182) to latch or unlatch the flow-prevention mechanism.
As such, a prima facie case of obviousness or an anticipation rejection cannot be established with respect to the claimed combination of elements as set forth in claims 25 and 28. Claims 26 and 29-32 are allowed for incorporating the above elements due to their respective dependencies on the independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TASNIM M AHMED whose telephone number is (571)272-9536.  The examiner can normally be reached on M-F 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571)270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TASNIM MEHJABIN AHMED/Examiner, Art Unit 3783                                                                                                                                                                                                        
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783